Exhibit 10.2
(LYONDELL LOGO) [h85062h8506200.gif]
October 7, 2011

     
Ms. Karyn F. Ovelmen
  Via Email: karynovelmen@gmail.com
119 Vía Palacio
   
Palm Beach Gardens, Florida 33418
   

Dear Karyn:
     I am pleased to confirm our offer of employment with Lyondell Chemical
Company (“Company”) as the Executive Vice President and Chief Financial Officer
and Executive Vice President and Chief Financial Officer of LyondellBasell
Industries N.V. (“Parent Company”) and its subsidiaries (the “LBI Group”).
     1. Effective Date. Your employment by the Company shall commence on
October 17, 2011 (“Effective Date”).
     2. Position, Duties and Location. In your capacity as Executive Vice
President and Chief Financial Officer of the LBI Group, you shall have the
duties and responsibilities customarily assigned to such positions (including
responsibility for the oversight and management of the financial affairs of the
LBI Group and such other customary duties as may reasonably be assigned to you
by the Chief Executive Officer of the LBI Group (the “Chief Executive Officer”),
consistent with such positions. You shall report directly to the Chief Executive
Officer, and will be a member of the most senior management team of the LBI
Group. Your principal place of employment shall be located in Houston, Texas;
provided that you shall travel and shall render services at other locations,
both as may reasonably be required by your duties.

     3. Compensation.

  a.   Base Salary. While employed by the Company, you shall receive a base
salary (the “Base Salary”) at an annual rate of not less than $700,000. Base
Salary shall be paid at such times and in such manner as the Company customarily
pays the base salaries of its employees. In the event that your Base Salary is
increased by the Supervisory Board of the Parent Company (or a duly authorized
committee thereof) (“Board”) in its discretion, such increased amount shall
thereafter constitute your Base Salary.

     
Lyondell Chemical Company
  Tel +1 713 309 4970
One Houston Center, Suite 700
  Fax +1 713 309 2120
1221 McKinney Street
  lyondellbasell.com
Houston, TX 77010
   
P.O. Box 3646 (77253-3646)
   
USA
   



 



--------------------------------------------------------------------------------



 



Ms. Karyn F. Ovelmen
October 7, 2011
Page 2

  b.   Annual Bonus. You shall be paid an annual cash bonus calculated in
accordance with the Company’s short-term incentive plan as in effect from time
to time (the “Annual Bonus”) based on the attainment of performance targets
established by the Board. For each calendar year beginning on and after
January 1, 2012, the Annual Bonus shall be targeted at not less than 75% of Base
Salary (as in effect at the beginning of each such year). The actual amount of
the Annual Bonus (if any) for any year shall depend on the level of achievement
of the applicable performance criteria established with respect to such bonus by
the Board in its discretion. Notwithstanding the foregoing, provided you remain
with the Company through December 31, 2011, you shall receive an Annual Bonus
for 2011 in an amount equal to the greater of (i) $229,150 or (ii) 200% of Base
Salary earned from the Effective Date to such year end. The Annual Bonus shall
be payable at such time as bonuses are paid to other senior executive officers
of the Company and the payment terms shall comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code (“Section 409A).    
c.   Incentive Awards. With respect to each calendar year of employment with the
Company, you shall be eligible to receive a long-term incentive award in the
form of an equity award with respect to the Parent Company’s common stock (the
“Common Stock”), which award may consist of restricted stock, restricted stock
units, stock options, stock appreciation rights or other types of equity-based
awards consistent with the Company’s long-term incentive program as in effect
from time to time (the “LTI Plan), or any combination thereof, as determined by
the Board in its discretion, consistent with the Company’s LTI Plan (the “LTI
Award”) and/or a mid-term incentive award (“MTI Award”) consistent with the
Company’s mid-term incentive program as in effect from time to time (the “MTI
Plan”) with a targeted total collective value of not less than 245% of the
aggregate amount of Base Salary earned by you during such calendar year, as
determined by the Board in its discretion. For the period commencing on the
Effective Date and ending December 31, 2011, you shall receive an MTI Award with
a targeted value of $245,000 and an LTI Award comprising (i) restricted stock
units valued at $245,000 and (ii) stock options valued $510,000. The terms and
conditions of the LTI Awards (including, without limitation, the form of awards,
the purchase price (if any), vesting conditions, exercise rights, payment terms,
termination provisions, transfer restrictions and repurchase rights) shall be
determined in a manner consistent with the LTI Plan. The terms of an MTI Award
shall be determined consistent with the Company’s MTI Plan. The payment terms
under the MTI Plan and LTI Plan shall comply with or be exempt from the
requirements of Section 409A.

 



--------------------------------------------------------------------------------



 



Ms. Karyn F. Ovelmen
October 7, 2011
Page 3

  d.   Employee Benefits. While employed by the Company, the Company shall
provide, and you shall be entitled to participate in or receive benefits under
any pension plan, profit sharing plan, stock option plan, stock purchase plan or
arrangement, health, disability and accident plan or any other employee benefit
plan or arrangement made available now or in the future to senior executives of
the Company; provided that you comply with the conditions attendant with
coverage under such plans or arrangements. You shall be entitled to no less than
four (4) weeks of paid vacation per calendar year (pro-rated for the portion of
the 2011 calendar year you are employed by the Company).     e.   Business
Expenses. While employed by the Company, the Company shall promptly pay or
reimburse you for all reasonable expenses that you incur during your employment
with the Company in carrying out your duties, including, without limitation,
those incurred in connection with business related travel or entertainment, upon
presentation of expense statements and customary supporting documentation.    
f.   Moving Expenses. The Company shall reimburse relocation expenses incurred
by you in accordance with the Company’s U.S. Relocation — Renter Plan
(“Relocation Policy”).

     4. Termination of Employment. You shall be an at-will employee of the
Company, which means either the Company or you may terminate your employment
with the Company at any time for any reason, with or without cause or notice.
The Company agrees to adopt an executive severance pay plan or program to
provide, to the extent consistent with Section 409A and subject to your
execution of a general release of claims in favor of the Company and the LBI
Group and any affiliate and their respective current and former officers and
directors in form and substance and at the time acceptable to the Company, a
lump sum cash payment, subsidized coverage under the Company’s medical and life
insurance plans for 18 months following the date of termination, and
outplacement assistance, as provided for in the executive severance pay plan or
program .
     5. Removal and Return of Company Property. At the time of your termination
of employment, you will return to the Company’s designated representatives all
written materials, records, data, and other documents prepared or possessed by
you during your employment with the Company, including all Confidential
Information and any and all documents and materials that contain, refer to, or
relate in any way to any Confidential Information, as well as any other property
of the Company in your possession or control, including all electronic and
telephonic equipment, credit cards, security badges, and passwords.

 



--------------------------------------------------------------------------------



 



Ms. Karyn F. Ovelmen
October 7, 2011
Page 4
     6. Confidential Information. You acknowledge that during the course of your
employment with the Company, the Company will give you access to trade secrets,
confidential information and proprietary materials (the “Confidential
Information”). You also acknowledge that the Company regularly creates new
Confidential Information in the course of its regular business activities.
Unless otherwise specifically authorized in writing by the Company, you agree:
(i) to hold Confidential Information in the strictest confidence; (ii) not to,
directly or indirectly, disclose, divulge or reveal any Confidential Information
to any person or entity other than as authorized by the Company; (iii) to use
such Confidential Information only within the scope of your employment with the
Company for the benefit of the Company; and (iv) to take such protective
measures as may be reasonably necessary to preserve the secrecy and interest of
the Company in the Confidential Information. You agree to immediately notify the
Company of any unauthorized disclosure or use of any Confidential Information of
which you become aware. The obligations in this paragraph do not replace any
other obligations under a confidentiality agreement you have signed or will sign
in the course of employment with the Company, which will remain in full force
and effect.
     7. Noninterference. During your employment with the Company (other than in
carrying out your duties) and for a period of one year after any termination of
employment, you will not, directly or indirectly i) solicit for hire or attempt
to solicit for hire any employees of the Company, or ii) solicit the business of
or attempt to do any business with any customers of the Company.
Congratulations and welcome to LyondellBasell. Please acknowledge your receipt
and acceptance of this employment relationship by reading, signing and returning
this letter.

            Sincerely,

LYONDELL CHEMICAL COMPANY
      By:   /s/ Paul G. Davies         Paul G. Davies        Vice President and
Chief Human Resources Officer     

     
ACKNOWLEDGED AND ACCEPTED:
   
 
   
/s/ Karyn F. Ovelmen
 
Karyn F. Ovelmen
   
 
   
October 10, 2011
 
Date
   

 